DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the tubular body is an incomplete tube” in claim 22, and “wherein a section of a tubular shape of the tubular body is removed” in claim 23, and “wherein the tubular body is a non-uniform tube” in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahata et al. (US 2015/0272098), hereinafter Nakahata.
Regarding claim 1, Nakahata teaches of (Fig. 1) a fishing rod (casting rod 1) comprising:
a rod body extending from a handle end to a tip end (tip body 10 extends from the tip to a handle 5), wherein the rod body comprises: 
a shaft (10); and
a shape memory member (high specific gravity member 20) including a shape memory material (¶0027) and configured to self-return toward a normal shape upon removal of an applied load (fishing rod tips generally return to shape after applied force), wherein the shape memory member is secured to the shaft (Figs. 2-3).

Regarding claim 4, Nakahata teaches of claim 1, and wherein (Fig. 4a) the shape memory member (20) is attached to a surface of the shaft (attached to the inner surface of the shaft).

Regarding claim 17, Nakahata teaches of claim 1, and wherein the rod body is formed by a mixture of carbon fibers (¶0029, tip end 10 comprises of carbon fibers) and shape memory material fibers (¶0029, high specific gravity member 20 comprises of a nickel-titanium alloy). 

Claims 1, 4, 7, 9-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (US 9,949,466).
Regarding claim 1, Noda teaches of (Fig. 1) a fishing rod comprising:
a rod body (fishing rod 1) extending from a handle end to a tip end (extends from the handle near reel seat 50 to the tip rod 12), wherein the rod body comprises: 
a shaft (solid body 60); and
a shape memory member (62) including a shape memory material (Col. 3 lines 59-65, tip rod 12 is made of a short-fiber reinforced resin material) and configured to self-return toward a normal shape upon removal of an applied load (Col. 3 lines 59-Col. 4 line 5, prepreg sheet 62 is made up of reinforced fibers and resin, which is wrapped around the solid body 60, and since the solid body 60 has the flexibility to self-return, so does the prepreg sheet 62), wherein the shape memory member (62) is secured to the shaft (60) (Fig. 2).

Regarding claim 4, Noda teaches of the invention in claim 1, and wherein the shape memory member (62) is attached to a surface of the shaft (Fig. 2, Col. 4 lines 22-32, shape memory member 62 covers the periphery of shaft 60).
 
Regarding claim 7, Noda teaches of the invention in claim 1, and wherein (Fig. 2) the shape memory member (62) is a tubular body (when shape memory member 62 is around the solid body 60, it is a tubular body) secured over a tip region of the shaft (shape memory member 62 is secured over a tip region of the shaft 60).

Regarding claim 9, Noda teaches of the invention in claim 7, and wherein (Fig. 2) the shape memory member (62) is exteriorly exposed along an exterior of the rod body (shape memory member 62 is exteriorly exposed along an exterior of the rod body 60).

Regarding claim 10, Noda teaches of the invention in claim 7, and wherein (Fig. 2) an outer diameter of the rod body (1) at the tip end (12) is defined by the shape memory member (Fig 2, Col. 4 lines 22-32, outer diameter of tip rod 12 is made of a shape memory member 62). 

Regarding claim 11, Noda teaches of the invention in claim 7, wherein (Fig. 2) the rod body (1) is characterized by a uniformly tapering shape in extension to the tip end (Fig. 5a, Col. 6 lines 54-66, solid body 60 of rod body 1 is a uniformly tapering shape in extension to the tip end 12), and further wherein the shape memory member (62) defines a portion of the uniformly tapering shape (Fig. 5a, Col. 6 lines 54-66, shape memory member 62 defines a portion of the uniformly tapering shape).

Regarding claim 12, Noda teaches of the invention in claim 7, further comprising (Fig. 1) a line guide (external guides 55) directly secured to an exterior of the shape memory member (line guides 55 directly secured to an exterior of the shape memory member 62 of the tip rod 12).

Regarding claim 16, Noda teaches of the invention in claim 1, and wherein the shape memory material further comprises a shape memory polymer (Col. 4 lines 22-32, shape memory member 62 is a fiber-reinforced polymer made of carbon, boron, glass, metal, ceramics, and the like).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Kurokawa et al. (EP 0826481), hereinafter Kurokawa.
Regarding claim 8, Noda teaches of the invention in claim 7, but does not teach of wherein a length of the shape memory member is at least 30% of a working length of the rod body.
Kurokawa teaches of a length of the shape memory member is at least 30% of a working length of the rod body (Figs. 4 and 5, Col. 13 lines 41-50, distance A may be set in the range of approx. 30 – approx. 70% with respect to length L4, the length of the rod body. Furthermore, distance A is 60 cm whereas L3 is be 105 cm, which is 57% of the working length of the rod body L3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noda to incorporate the teachings of Kurokawa of a length of the shape memory member is at least 30% of a working length of the rod body in order to produce a body which is flexible and has sufficient strength as motivated by Kurokawa in Col. 4 lines 9-13.

Claims 14-15, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Suzue (JP 2001037378A).
Regarding claim 14, Noda teaches of the invention in claim 1, but does not appear to teach of wherein the shape memory material comprises a shape memory metal alloy.
Suzue teaches of wherein the shape memory material comprises a shape memory metal alloy (Fig. 3, p. 5, the hollow rod tube 28 is formed of a prepreg sheet 31 in which a reinforcing fiber 33 is made of the superelastic alloy material impregnated with a resin; p. 3 the superelastic alloy material is Ni-Ti alloy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noda to incorporate the teachings of Suzue of wherein the shape memory material comprises a shape memory metal alloy in order to have excellent flexibility and prevent plastic deformation even when the rod is bent significantly while also maintaining rigidity as motivated by Suze on p. 2.

Regarding claim 15, Noda as modified teaches of the invention in claim 14, and Suzue further teaches of wherein the shape memory metal alloy is a nickel titanium alloy (p. 3, superelastic alloy material, for example, Ni-Ti alloy).

Regarding claim 17, Noda as modified teaches of the invention in 1, and Suzue further teaches of wherein the rod body is formed by a mixture of carbon fibers (p. 3, prepreg sheet 10 is impregnated with carbon fibers 8) and shape memory material fibers (Fig. 3, p. 5, prepreg sheet 31 in which a reinforcing fiber 33 is made up of the superelastic alloy material). 

Regarding claim 18, Noda as modified teaches of the invention in claim 17, and Suzue further teaches of further wherein the shape memory material fibers are nickel titanium alloy fibers (Fig. 3, p. 5, prepreg sheet 31 in which a reinforcing fiber 33 is made up of the superelastic alloy material). 

Regarding claim 20, Noda teaches of the invention in claim 1, but does not appear to teach of wherein the shape memory member consists essentially of a shape memory metal alloy. 
Suzue teaches of wherein the shape memory member consists essentially of a shape memory metal alloy (Fig. 3, p. 5, the hollow rod tube 28 is formed of a prepreg sheet 31 in which a reinforcing fiber 33 is made of the superelastic alloy material impregnated with a resin; p. 3, the alloy material can be a Ni-Ti alloy; p. 5, the volume density of the reinforcing fibers is set preferably to about 50 to 70%). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noda to incorporate the teachings of Suzue of wherein the shape memory member consists essentially of a shape memory metal alloy in order to have excellent flexibility and prevent plastic deformation even when the rod is bent significantly while also maintaining rigidity as motivated by Suze on p. 2.

Regarding claim 21, Noda teaches of the invention in claim 1, and further wherein shape memory member (62) is a tubular body secured over the shaft (Fig. 2, Col. 4 lines 22-32, shape memory member 62 covers the periphery of shaft 60 and forms a tubular body).
Noda does not appear to teach of wherein the shape memory material is a shape memory metal alloy. 
Suzue teaches of the shape memory material is a shape memory metal alloy (Fig. 3, p. 5, the hollow rod tube 28 is formed of a prepreg sheet 31 in which a reinforcing fiber 33 is made of the superelastic alloy material impregnated with a resin; p. 3 the superelastic alloy material is Ni-Ti alloy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noda to incorporate the teachings of Suzue of the shape memory material is a shape memory metal alloy in order to have excellent flexibility and prevent plastic deformation even when the rod is bent significantly while also maintaining rigidity as motivated by Suze on p. 2.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Noda as modified by Suzue, as applied to claim 21 above, and further in view of 謙治 河藤, (JP 3838558B2), herein after Kawato. 
Regarding claim 22, Noda as modified teaches of the invention in claim 21, but does not appear to teach of wherein the tubular body is an incomplete tube.
Kawato teaches of wherein the tubular body is an incomplete tube (Figs. 9b-c, incomplete circumference of uneven thickness regions of prereg sheets 50b-c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noda to incorporate the teachings of Kawato of wherein the tubular body is an incomplete tube in order to increase the strength and stability of the fishing rod with improved bending rigidity balance as motivated by Kawato in para. 009. 

Regarding claim 23, Noda as modified teaches of the invention in claim 22, and Kawato further teaches of wherein a section of a tubular shape of the tubular body is removed (Figs. 9b-c, 50b-c has a section of its tubular shape removed).

Regarding claim 24, Noda as modified teaches of the invention in claim 21 and Kawato further teaches of the tubular body is a non-uniform tube (Fig. 1A, para. 4, the prepreg is increased so that the number of windings increase as the transition from the front part to the original side occurs; Figs. 9b-c, uneven thickness regions 50b-c). 

Regarding claim 25, Noda as modified teaches of the invention in claim 24, and Kawato further teaches of wherein the non-uniform tube has a non-uniform wall thickness (Fig. 1A, para. 4, the prepreg is increased so that the number of windings increase as the transition from the front part to the original side occurs; Figs. 9b-c, uneven thickness regions 50b-c).

Response to Arguments
	Applicant’s arguments with respect to the specification objection have been fully considered and are persuasive in light of the arguments themselves as well as the amendments to the specifications. The objection has been withdrawn.
Applicant’s arguments with respect to the title objection have been fully considered and are persuasive in light of the arguments themselves as well as the amendments to the title. The objections have been withdrawn.
Applicant’s arguments with respect to the rejection of claim 17 under §112(b) have been fully considered and are persuasive in light of the amendments to the claims. The rejection has been withdrawn.

Applicant requested clarification: does the Office intend to apply the prepreg sheet 62 as the “shape memory member,” and thus the reinforced fibers of the prepreg sheet 62 as the claimed “shape memory material”?
In light of the amendments, Examiner clarifies that the prepreg sheet 62 is the shape memory member and the reinforced fibers as the shape memory material.  Previously written, the claims could have been interpreted that the shape memory member and the shape memory material to be two separate components. The amendments to claim 1 links the two and thus has been interpreted likewise to mean the shape memory member is comprised of the shape memory material. 

Applicant argues that the short-fiber materials of the solid body in Noda are not a shape memory material. The Examiner respectfully disagrees. 
The term “shape memory material” is broadly interpreted as a material in which can return to shape upon at least minor deformation forces and thus, since the solid body and the prepreg sheet are made up of a material in which they can return to shape upon a force, they read upon claim 1. Furthermore, the specifications on para. 07 cites that the shape memory material is “a shape memory metal, metal alloy, shape memory polymer, or some combination of carbon fiber, fiberglass and metal, metal alloy, or polymer with shape memory attributes”, which encompasses the carbon, glass, and metal fibers cited in Col. 4 lines 22-32 of Noda. 

Applicant’s arguments with respect to claims 8 and 14 have been fully considered and are persuasive.  The rejection of claim 8 has been withdrawn. Examiner notes that new claim rejections under 103 has been made as detailed hereinabove. 

Applicant argues that since Noda cites that the reinforced fibers of the prepreg sheet 62 is impregnated within an epoxy resin matrix, it dictates that the prepreg sheet 62 cannot disclose a shape memory member consisting essentially of the shape memory alloy. The Examiner respectfully disagrees. 
As taught in Suzue, the shape memory member consists essentially of a shape memory metal alloy (p. 5, the prepreg is made up of reinforcing fiber, of which can be a metal alloy, and a resin wherein the volume density of the reinforcing fibers is preferably set to about 50 to 70%) which is incorporated into Noda as cited hereinabove. 

Applicant argues that the different search requirement of MPEP Section 808.02 between Species VIV and XIV has not been met because the Examiner stated that Species XIV would at least require a search under B21B2205/05 but the Examiner did not perform that search as cited in the Search Notes. Rather, Applicant stated that the search was in the same class under A01K87/007 and other A01K classes. The Examiner respectfully disagrees. 
	The Examiner still upholds the restriction to be proper. Each of the species are distinct from each other because they each require unique features not required in the search of the other species. For example, the unique features of Species XIV of a tapered shaft wherein the shape memory member 92 is a tubular body of shape memory material or other metal that is sized and shaped for mounting over at least the tip region 94 of the shaft 90 are not required in the search of the species of VIV of wherein the shape memory member 50 is coated around the shaft. Furthermore, if the Applicant is traversing on the ground that the species, or groupings or patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now or record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647